          Case 1:20-cv-00445-RJL Document 32 Filed 10/02/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )

                   DEFENDANTS’ NOTICE OF INTENT TO PAY FEES

        Defendants respectfully submit this notice to advise the Court that Defendants are

undertaking preparations to process payment of fees to counsel for Plaintiffs no later than

October 20, 2020, in accordance with the settlement agreement executed by the parties on

August 21, 2020. Dkt. No. 30-2 (“Settlement Agreement”).

        On August 21, 2020, the parties jointly reported to the Court that they had executed a

settlement agreement to resolve this matter without further litigation, and filed a motion to

dismiss this action with prejudice pursuant to Fed. R. Civ. 41(a). Dkt. No. 30. The parties

further moved the Court to enter a proposed order, which inter alia, incorporated the Settlement

Agreement and which separately ordered Defendants to pay a specified amount in fees to counsel

for Plaintiffs within 60 calendar days. Compare Proposed Order, Dkt. No. 30-1 at ¶ 4 with

Settlement Agreement at 3. On August 27, 2020, the Court ordered Plaintiffs to “provide within

seven days . . . information sufficient to demonstrate that the $212,139.70 figure provided in the

parties’ proposed order represents payments for costs actually incurred and hours actually

worked at a reasonable hourly rate.” August 27, 2020 Minute Order. Plaintiffs complied with the

Court’s order on September 3, 2020. Dkt. No. 31. No further order has issued from the Court to

date.

                                                 1
          Case 1:20-cv-00445-RJL Document 32 Filed 10/02/20 Page 2 of 3




       Defendants understand themselves to be bound by the terms of the Settlement

Agreement, notwithstanding the Court’s request for and consideration of further information

supporting the fee amount. See Autera v. Robinson, 419 F.2d 1197, 1201 n.17 (D.C. Cir. 1969)

(“a valid settlement agreement, once reached, cannot be repudiated by the parties, and after a

binding settlement agreement has been made, the actual merits of the settled controversy are

without consequence.”). See also Gonzalez v. Dep't of Labor, 609 F.3d 451, 457 (D.C. Cir.

2010) (“We interpret a settlement agreement under contract law.”). In order to comply with the

term of the settlement agreement requiring Defendants to pay in full by October 20, 2020 (60

calendar days from the date of execution), U.S. Customs and Border Protection (“CBP”) must be

able to complete its processes for authorizing and transmitting payment. Due to separation of

duties and internal controls, these processes require several CBP personnel with defined roles.

Once the settlement is batched and certified, coordination with the Department of Treasury is

required. Given the proximity to the end of the fiscal year, there are additional steps that must be

taken to ensure that the funds can be made available. Therefore, CBP requires sufficient time to

ensure that payment is completed in accordance with the terms of the Settlement Agreement.

Knowledge of the exact fee amount is necessary to complete the payment process.

       Defendants therefore respectfully advise the Court that they are undertaking these steps to

ensure they are complying with the terms of the Settlement Agreement.




                                                 2
         Case 1:20-cv-00445-RJL Document 32 Filed 10/02/20 Page 3 of 3




Dated: October 2, 2020          Respectfully Submitted,
                                JEFFREY BOSSERT CLARK
                                Acting Assistant Attorney General

                                BRIGHAM J. BOWEN
                                Assistant Branch Director

                                 /s/ Dena M. Roth
                                DENA M. ROTH (DC Bar # 1001184)
                                CHARLES E.T. ROBERTS (PA Bar # 326539)
                                Trial Attorneys
                                United States Department of Justice
                                Civil Division, Federal Programs Branch
                                1100 L Street, NW, Room 11204
                                Washington, DC 20005
                                Tel: (202) 514-5108
                                Facsimile: (202) 616-8460
                                Email: dena.m.roth@usdoj.gov

                                Counsel for Defendants




                                        3
